Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20131102F
Release Number: 3/15/2013
CC:LB&I:RFTH:STP:--------------POSTF-131217-12
UILC:

41.51-00, 162.05-00, 174.00-00
Via Regular Mail

date:

February 8, 2013

to:

---------------Revenue Agent
(Large Business & International)

from:

------------------------Attorney
(Large Business & International)

subject:

Treatment of Voluntary Separation Payments as Qualified Research Expenditures Under
I.R.C. § 41
Please be advised that this writing may contain privileged information. Any
unauthorized disclosure of the writing may have an adverse effect on privileges,
such as the attorney-client privilege. If disclosure becomes necessary, please
contact this Office for our view.
This memorandum responds to your e-mail request dated Date 1, requesting our
Office’s assistance in determining whether the voluntary separation payments described
herein are qualified research expenditures for purposes of I.R.C. § 41.
LEGEND
Date 1
Year 1
Taxpayer
Subsidiary
1
Subsidiary
2
Subsidiary
3

=
=
=
=

---------------------------------------------------------

= --------------= ------------

POSTF-131217-12
Subsidiary
4
Subsidiary
5
Subsidiary
6
Subsidiary
7
Subsidiary
8
Subsidiary
9
Subsidiary
10
Subsidiary
11
Amount 1
Amount 2
Amount 3
Amount 4
Amount 5
Amount 6
Amount 7
Amount 8
Amount 9
Amount 10
Amount 11
Amount 12
Division 1
Division 2
Division 3
A
B
Title 1

= ----------

C
D
E
F
G
H
I
J
K

=
=
=
=
=
=
=
=
=

2

= ---------= ----------= -------------------= ---------------------= ----------= -----------------= -----------------=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=

-------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------1
2
3
4
5
6
---

POSTF-131217-12
L
M
N
O
P
Q

=
=
=
=
=
=

3

--½
------------ISSUE

The issue in this case is whether separation payments paid by Taxpayer to certain
salaried employees who voluntarily separated from the company pursuant to a
Voluntary Separation Program ("VSP") initiated by Taxpayer are qualified research
expenditures ("QREs") for purposes of section 41. If the VSP payments are QREs,
Taxpayer would be allowed to claim the section 41 credit for increasing research
activities. The determination of whether the VSP payments are QREs requires an
analysis of whether the payments are deductible expenses for purposes of section 174.
The regular wages paid to the separated employees are not at issue in this case and
are assumed to represent reasonable compensation expenditures paid to engineers or
other similarly employed individuals engaged in qualified research on behalf of the
Taxpayer.
CONCLUSION
The VSP payments paid by Taxpayer to certain salaried employees who voluntarily
separated from the company are not deductible expenses for purposes of section 174.
Therefore, the payments do not qualify as QRE's for purposes of section 41 and
Taxpayer should not be allowed to claim the VSP payments under section 41 as a credit
for increasing research activity. In addition, Taxpayer has not shown the required nexus
between the payments and qualified research for the VSP payments to be considered
QREs under section 41.
In this case, we do not address, and no inference is intended regarding, the federal
income tax treatment of the regular wages paid to the separated employees.
FACTS
The facts of this case are as follows:
In Year 1, Taxpayer claimed $Amount 1 of includable VSP payments as QREs across
several of its subsidiaries as set forth below:
Subsidiary
Subsidiary 1
Subsidiary 2

VSP Amount ($)
Amount 2
Amount 3

4

POSTF-131217-12
Subsidiary 3
Subsidiary 4
Subsidiary 5
Subsidiary 6
Subsidiary 7
Subsidiary 8
Subsidiary 9
Subsidiary 10
Subsidiary 11
Total

Amount 4
Amount 5
Amount 6
Amount 7
Amount 8
Amount 9
Amount 10
Amount 11
Amount 12
Amount 1

In its response to an Information Document Request (“IDR”) issued by the Service,
Taxpayer stated it made VSP payments as part of a voluntary workforce reduction
program which was necessitated by the implementation of a new global operating
model combining Division 1 and Division 2 into a single business unit, Division 3.
Eligibility to participate in the VSP was limited to specific positions and designed to
eliminate surplus employment.
Taxpayer did not treat the combining of Division 1 and Division 2 into Division 3 as a
section 338 reorganization. Division 1 and Division 2 were not separate legal entities
but business divisions within the same legal entity, which Taxpayer restructured during
the tax year.
VSP QREs were only claimed for salaried, not hourly, personnel. In return for agreeing
to separate from the company, Taxpayer had each target employee complete a
separation package which included, inter alia, agreements to:
1) Fully and forever release and discharge the Company from all claims as
stipulated;
2) Refrain from applying for or accepting employment with the Company, its
subsidiaries and affiliates;
3) Sign a restrictive covenant (employees above a certain grade) to refrain from
competing with the Company for A to B years;
4) Not disclose trade secrets or confidential information; and
5) Not disclose the terms of the VSP.
Pursuant to the terms of the VSP separation package, employees were required to
execute a document titled “Title 1” (the “Release”), which governed the severance
payments and the manner in which the severance payments would be provided to the
employee. Upon acceptance of the terms of the VSP, including the conditions outlined
in the Release, the employee generally received a lump sum payment equal to C or D
months of their current base annual salary (less applicable withholding). The VSP
payments to any eligible employee (regardless of department) were generally based on
a formula using base salary at the time of separation and years of service on the date of
separation according to the following table:

POSTF-131217-12

Years of Service
Less than E
E
F
G
H
I
J through K
More than L

5

Months of Pay
M
E
N
F
O
G
P
Q

In addition, the Release set forth that the employee and Taxpayer agreed that the
severance payment was in addition to other compensation that the employee was
entitled to receive. Employees could not defer any portion of the severance payment.
The Release also governed payments in the event of the employee’s untimely death
prior to the date that payment was scheduled to be made and set forth that the
severance payment would be paid in a lump sum to the employee’s designated
beneficiaries, or its estate, as soon as possible after notification of death. Accordingly,
the severance payments were paid based on the employee’s salary and years of
service, and paid directly to the employee or the employee’s estate or beneficiaries, in
exchange for the cessation of employment. The severance payment would be included
in W-2 earnings; paid from the general funds as payroll; and subject to federal, state,
social security, and Medicare taxes as at the time of payment. The Release also set
forth that the manner of receiving the severance payment could not be changed at a
later date.
The Release advised employees on post-employment benefits including health and life
insurance, group life and optional life insurance, retirement savings and investments,
and pension benefits. The Release also governed any future reemployment with the
Taxpayer or any subsidiary or affiliate of the Taxpayer. Employees were required to
agree to refrain from applying for or accepting reemployment with the Taxpayer or any
subsidiary or affiliate of the Taxpayer. A violation of such clause could subject the
previously severed employee to lawful termination pursuant to the terms of the Release.
LAW & ANALYSIS
Section 41 of the Internal Revenue Code allows taxpayers a credit against taxes for
increasing research activities. In general, the credit is an incremental credit equal to the
sum of 20 percent of the excess (if any) of the taxpayer's "qualified research expenses"
for the taxable year over the base amount. I.R.C. § 41(a)(1).
The research credit was introduced with the enactment of the Economic Recovery Tax

POSTF-131217-12

6

Act of 1981, Pub. L. No. 97-34, sec. 221(a), 95 Stat. 241.1 Congress enacted the
research credit to “stimulate a higher rate of capital formation and to increase
productivity,” S. Rep. No. 97-144 at 76-77 (1981), 1981-2 C.B. 412, 438-439; H.R. Rep.
No. 97-201 at 111 (1981), 1981-2 C.B. 352, 358, and “to encourage business firms to
perform the research necessary to increase the innovative qualities and efficiency of the
U.S. economy.” S. Rep. No. 99-313 at 694 (1986), 1986-3 C.B. (Vol. 3) 1, 694; H.R.
Rep. No. 99-426 at 177 (1985), 1986-3 C.B. (Vol. 2) 1, 177.
In 1986, however, Congress became concerned that taxpayers were interpreting the
research credit too broadly and that “some taxpayers … claimed the credit for virtually
any expenses relating to product development.” S. Rep. No. 99-313, supra at 694-695;
see also H.R. Rep. 99-426, supra at 178. Therefore, Congress amended the research
credit by the Tax Reform Act of 1986, Pub. L. No. 99-514, sec. 231(b), 100 Stat. 2173,
to provide a definition of “qualified research.”
To be eligible for a credit under section 41(a)(1) a taxpayer must show that it has
performed “qualified research.” To be qualified research, the research must satisfy four
requirements. I.R.C. § 41(d)(1). The first requirement is that the expenditures
connected with the research must be eligible for treatment as expenses under section
174.2 Section 41(d)(1)(A) provides that “[t]he term ‘qualified research’” means research
“with respect to which expenditures may be treated as expenses under section 174.”
(Emphasis added).
Therefore, to qualify as expenditures for “qualified research” under section 41, the VSP
payments at issue in this case must be eligible to be treated as an expense under
section 174.
I.

THE TAXPAYER’S VSP PAYMENTS ARE NOT FOR “QUALIFIED
RESEARCH” FOR PURPOSES OF SECTION 41 BECAUSE THE
EXPENDITURES ARE NOT ELIGIBLE TO BE TREATED AS EXPENSES
UNDER SECTION 174.

To be eligible for the research credit under section 41(a)(1), a taxpayer must incur
QREs during the credit year. QREs include a taxpayer's in-house research expenses
that are paid or incurred during the taxable year in carrying on the taxpayer's business.
I.R.C. § 41(b)(1)(A). Section 41(b)(2)(A) defines in-house research expenses relating to
wages as “any wages paid or incurred to an employee for qualified services performed
1

The credit provisions first appeared as section 44F. The Deficit Reduction Act of 1984 redesignated
section 44F as section 30. The Tax Reform Act of 1986 amended the research credit provisions and
redesignated section 30 as section 41.
2
The second requirement is that the research must be undertaken for the purpose of discovering
technological information. I.R.C. § 41(d)(1)(B)(i). The third requirement is that the taxpayer must intend
that the information to be discovered will be useful in the development of a new or improved business
component of the taxpayer. I.R.C. § 41(d)(1)(B)(ii). The fourth requirement is that substantially all of the
research activities must constitute elements of a process of experimentation for a purpose relating to a
new or improved function, performance, reliability, or quality. I.R.C. § 41(d)(1)(C), (3).

POSTF-131217-12

7

by such employee.” The term “qualified services” means services consisting of: “(i)
engaging in qualified research, or (ii) engaging in the direct supervision or direct support
of research activities which constitute qualified research.” I.R.C. § 41(b)(2)(B)(i)&(ii)
(emphasis added).
A wage QRE, therefore, must be incurred or paid for engaging in, supervising or directly
supporting “qualified research.” As discussed above, qualified research only includes
expenditures that may be treated as expenses under section 174.
Because section 174 refers to research and experimental expenditures, the
determination of which costs constitute QREs under section 41(b) requires us to
consider whether those costs may be treated as expenses under section 174:
The phrase “the research expenditures may be treated as expenses under
section 174” is meant to require the taxpayer to satisfy all the elements for
a deduction under section 174. The legislative history of section 41
supports this requirement. See H. Conf. Rept. 99-841 (Vol. II), supra at II71, 1986-3 C.B. (Vol. 4) at 71 (“the conference agreement limits research
expenditures eligible for the incremental credit to ‘research or experimental
expenditures' eligible for expensing under section 174. * * * Under the
conference agreement, research satisfying the section 174 expensing
definition is eligible for the credit”).
Norwest Corp. & Subs. v. Commissioner, 110 T.C. 454, 491 (1998) (emphasis added)
[Taxpayer] cannot avoid the restrictions of section 174 by arguing that section
174 is relevant only for determining whether activities constitute qualified
research and has no bearing on whether the costs of those activities may be
QREs. See Norwest Corp. & Subs. v. Commissioner, 110 T.C. at 491; H. Conf.
Rept. 99-841 (Vol. II), supra at II-71, 1986-3 C.B. (Vol. 4) at 71 (“the conference
agreement limits research expenditures eligible for the incremental credit to
‘research or experimental expenditures' eligible for expensing under section
174.”).
Union Carbide Corporation v. Commissioner, T.C. Memo 2009-50, 2009 WL 605161, at
*114.
For the reasons set forth below, it is our position that the VSP payments at issue in this
case do not satisfy all the elements required for a deduction under section 174.
Because the VSP payments do not satisfy all of the elements for a deduction under
section 174, the payments cannot be QREs for purposes of computing the research
credit under section 41.
A. The Taxpayer’s VSP Payments Are Not Research and Development
Costs in the “Experimental or Laboratory Sense” as Required by

POSTF-131217-12

8

Section 174(a).
Section 174(a) provides that research or experimental expenditures paid or incurred
during the taxable year in connection with a taxpayer's trade or business may be
deducted currently rather than capitalized. Spellman v. Commissioner, 845 F.2d 148,
149 (7th Cir.1988), aff'g T.C. Memo.1986–403. The taxpayer must establish the right to
treat expenditures as deductible expenses under section 174. Coors Porcelain Co. v.
Commissioner, 52 T.C. 682, 697–698 (1969), aff'd, 429 F.2d 1 (10th Cir.1970) (holding
that the taxpayer was not entitled to a deduction under section 174 because, in part, the
taxpayer did not prove that the expenditures met the definition of research and
development under section 174).
Treas. Reg. § 1.174-2(a)(1) provides:
The term research or experimental expenditures, as used in section 174, means
expenditures incurred in connection with the taxpayer's trade or business which
represent research and development costs in the experimental or laboratory
sense. The term generally includes all such costs incident to the development or
improvement of a product. The term includes the costs of obtaining a patent,
such as attorneys' fees expended in making and perfecting a patent application.
The Tax Court gives the terms “experimental” and “laboratory” their plain and ordinary
meanings. See, e.g., TSR, Inc. & Sub. v. Commissioner, 96 T.C. 903, 914 (1991). In
TSR, the Tax Court concluded that according to the definition of those two terms in
Webster's Third New International Dictionary, “’Experimental’ is defined as ‘relating to,
or based on experience’” and “’Laboratory’ is defined as ‘a place devoted to
experimental study in any branch of natural science or to the application of scientific
principles in testing and analysis.’” Id. The Tax Court has held further that “[t]he goal of
the research must be scientifically reasonable. … It requires some element of
experimentation.” Agro Science Co. v. Commissioner, T.C. Memo.1989–687, aff'd, 934
F.2d 573 (5th Cir.1991). Thus, the Tax Court has consistently held that research and
development expenditures are generally those expenditures related to scientific and
laboratory-based activities.
Expenditures may qualify as research and development expenses in “the experimental
or laboratory sense” if they are incurred for activities to “eliminate uncertainty
concerning the development or improvement of a product.” Treas. Reg. § 1.174–
2(a)(1). Uncertainty exists if the information available to the taxpayer does not establish
the capability or method for developing or improving the product or the design of the
product. Id. The taxpayer must perform activities intended to discover information not
otherwise available regarding the capability of improving the product or for improving
the design or development of the product. Id.
The VSP payments in this case do not represent research and development costs in the
experimental or laboratory sense. The payments were not made for scientific and

POSTF-131217-12

9

laboratory based activities designed to resolve uncertainty concerning the development
or improvement of a product. Instead, the VSP payments were made to allow Taxpayer
to reduce its workforce in order to improve its cost structure and to cut back on general
operational activities including research activities. As a form of compensation based
upon the employment relationship between each severed employee and the Taxpayer,
the payments should be claimed under section 162 as ordinary business expenses, and
not as research or experimental expenditures under section 174. See, e.g., Associated
Elec. Coop, Inc. v. United States, 83 AFTR2d 749 (Ct. Fed. Cl. 1999).
While the definition of “research or experimental expenditures” is broad, the definition
should be read in the context of Congress’s purpose for enacting section 174. The
legislative history of section 174 indicates that Congress had two purposes for enacting
the section: (1) to encourage research and experimental activities; and 2) to eliminate
the uncertainty as to the tax treatment of research and experimental expenditures.
House Ways and Means Committee Report No. 1337 noted, “[t]o eliminate uncertainty
and to encourage taxpayers to carry on research and experimentation the committee bill
provides that these expenditures . . . may, at the option of the taxpayer, be treated as
deductible expenses.” H.R. Rep. No. 1337 at 28 (1954). See also Rev. Rul. 85-186,
1985-2 C.B. 84.
There is no indication that the enactment of section 174 would expand the allowance of
a deduction for research expenditures into the realm of severance pay. In essence,
section 174 is a special accounting method for research expenditures, not a vehicle for
allowing section 174 treatment for severance pay.
Severance payments, as with other ordinary and necessary trade or business
expenses, are generally deductible under section 162, which provides in relevant part
that, “There shall be allowed as a deduction all the ordinary and necessary expenses
paid or incurred during the taxable year in carrying on any trade or business, including-(1) a reasonable allowance for salaries or other compensation for personal services
actually rendered….” Id.
Treas. Reg. § 1.162-10(a) specifically identifies “dismissal wages” as deductible under
section 162(a) to the extent that they are ordinary and necessary expenses of the trade
or business: “Amounts paid or accrued within the taxable year for dismissal wages,
unemployment benefits, guaranteed annual wages, vacations, or a sickness, accident,
hospitalization, medical expense, recreational, welfare, or similar benefit plan, are
deductible under section 162(a).…”3
In 1994, the IRS ruled that severance payments were deductible as section 162
ordinary and necessary business expenses, notwithstanding the Supreme Court’s
decision in INDOPCO v. Commissioner, 503 U.S. 79 (1992). See Rev. Rul. 94-77;
3

The regulations provide that payments used to provide benefits under a stock bonus, pension, annuity,
profit-sharing, or other deferred compensation plan referred to in section 404(a) are governed by section
404 and the regulations promulgated thereunder.

POSTF-131217-12

10

1994-2 C.B. 19.4
In INDOPCO, the Supreme Court, affirming the Third Circuit, ruled that legal and
accounting fees paid as part of a friendly takeover were capital in nature and not
deductible under section 162(a). In response, the IRS ruled that “The INDOPCO
decision does not affect the treatment of severance payments, made by a taxpayer to
its employees as business expenses which are generally deductible under § 162 and
§ 1.162-10.” Rev. Rul. 94-77.
The VSP payments at issue in this case were not made to encourage Taxpayer to
perform research. The payments were made as a cost cutting measure to reduce
Taxpayer’s workforce and are more analogous to dismissal wages deductible under
section 162, Regulation section 1.162-10(a), and Rev. Rul. 94-77.
As previously stated, Congress enacted the research credit “to encourage business
firms to perform the research necessary to increase the innovative qualities and
efficiency of the U.S. economy.” Severance payments, like the VSP payments at issue
in this case, were not the type of expenditure that Congress envisioned would be
encouraged by enactment of the research credit in 1981. Rather, Congress enacted
section 162 to provide for a deduction of ordinary and necessary trade or business
expenses, including severance payments.
B. The Taxpayer’s VSP Payments Are Not “Reasonable” Research and
Experimental Expenditures as Required by Section 174(e).
Section 174 applies to research and experimental expenditures only to the extent that
the amount thereof is reasonable under the circumstances. I.R.C. § 174(e). Treas.
Reg. § 1.174-2(a)(6) states:
Section 174 applies to a research or experimental expenditure only to the
extent that the amount of the expenditure is reasonable under the
circumstances. In general, the amount of an expenditure for research or
experimental activities is reasonable if the amount would ordinarily be
paid for like activities by like enterprises under like circumstances.
Amounts supposedly paid for research that are not reasonable under the
circumstances may be characterized as disguised dividends, gifts, loans,
or similar payments. The reasonableness requirement of this paragraph
(a)(6) does not apply to the reasonableness of the type or nature of the
activities themselves.
(Emphasis added).

4

By its terms, Rev. Rul. 94-77 does not address the federal income tax treatment of severance payments
made as part of the acquisition of property.

POSTF-131217-12

11

Section 174(e) requires that the amount of claimed wages for research be reasonable.
Thus, section 174(e), and the regulations thereunder, prohibits a taxpayer from claiming
a section 174 deduction for the full amount of large employee salaries when the value of
the research services performed by the employees is worth far less than the amount of
the payment made for the research services.
Taxpayer claims that the VSP payments relate to wages for research activities
performed by the terminated employees in their final year of employment. The
terminated employees were each paid a regular salary for whatever research was
performed during the portion of the year that the employees remained with Taxpayer. It
is assumed that these regular salaries are reasonable and would be paid in the
amounts claimed by like enterprises for the services performed by the terminated
employees. The terminated employees at issue received, in addition to their regular
salary, severance payments equal to M to Q months of additional salary without having
to perform any additional research. Moreover, because the employment relationship
was terminated upon the employee's acceptance of the VSP payment, the employee
was effectively being paid not to do additional research.
For these reasons, the VSP payments are unreasonable expenditures under section
174. Further, like enterprises would not pay their employees to do research similar to
Taxpayer’s research at a wage rate that was paid to Taxpayer’s terminated employees.
Like enterprises would only pay the reasonable regular salary paid to Taxpayer’s
employees without the additional expenditure in the amount of the severance pay.
Thus, the VSP payment is an unreasonable additional amount paid for performing
research similar to that being performed by non-terminated employees of Taxpayer or
other similar enterprises.
While like enterprises in similar situations may, at some point in time, have to make
severance payments, such payments would be considered the general cost of doing
business and therefore considered a section 162 expenditure, not a research
expenditure. See supra discussion on section 162 ordinary and necessary trade or
business expenses.
Assuming arguendo that the VSP payments can be treated as research expenditures,
the amount of such payments by the Taxpayer was unreasonable under section 174(e)
and therefore the payments are not deductible section 174 expenditures.
For these reasons, it is our position that the VSP payments at issue in this case cannot
be QREs for purposes of computing the research credit under section 41 because the
payments do not satisfy all of the elements for a deduction under section 174. But,
even if the VSP payments were to satisfy the elements required for a deduction under
section 174, Taxpayer has not shown the nexus that is required between the payments
and “qualified research.”
II.

THE TAXPAYER HAS NOT ESTABLISHED A NEXUS BETWEEN THE VSP

POSTF-131217-12

12

PAYMENTS AND QUALIFIED RESEARCH.
As previously stated, a wage QRE must be incurred or paid for engaging in, supervising
or directly supporting “qualified research.”
Treas. Reg. §1.41-2(d)(1) provides generally:
Wages paid to or incurred for an employee constitute in-house research
expenses only to the extent the wages were paid or incurred for qualified
services performed by the employee. If an employee has performed both
qualified services and nonqualified services, only the amount of wages
allocated to the performance of qualified services constitutes an in-house
research expense. In the absence of another method of allocation that the
taxpayer can demonstrate to be more appropriate, the amount of in-house
research expense shall be determined by multiplying the total amount of
wages paid to or incurred for the employee during the taxable year by the
ratio of the total time actually spent by the employee in the performance of
qualified services for the taxpayer to the total time spent by the employee
in the performance of all services for the taxpayer during the taxable year.
Taxpayer claimed QREs for the VSP payments based solely upon alleged qualified
services performed by the terminated employee in his or her final year of employment.
Looking only to the severed employee’s final year of employment to determine the
amount of qualified services performed by that employee is incorrect because the
amount of severance pay at issue was based in part upon an employee’s years of
service with Taxpayer.
Wages paid or incurred for an employee constitute in-house research expenses only to
the extent the wages were paid or incurred for qualified services performed by the
employee. If an employee performed both qualified services and nonqualified services,
only the amount of wages allocated to the performance of qualified services constitutes
an in-house research expense. Because part of the severance payments made to
terminated employees relate to the employees’ services performed for the company
over a period of years (“the employment period”), an analysis must be made of the
employment period to determine the amount of qualified services and non-qualified
services that were performed by the terminated employees over the employment period.
In Apple Computer, Inc. v. Commissioner, 98 T.C. 232 (1992), the Service argued that
in order for wage costs to qualify for the credit, the services generating those costs had
to be performed in the year in which the credit was claimed. The Tax Court held that
even though the services were performed in a year prior to the year in which the options
were exercised (wages were incurred) and a research credit taken, the Court would not
disregard the wage expenses for purposes of the research credit. Id. at 239-241. Apple
Computer is directly on point with our position that you look to the employment period to
which the severance payments relate in order to determine the amount of the severance
payments that are made for qualified services.

POSTF-131217-12

13

Looking solely to the terminated employees’ last year of service does not reflect a true
determination of the amount of wages paid for qualified services. For example, if the
amount of an employee’s severance pay was based upon five years of service and that
employee spent his or her first four years of employment performing non-qualified
services and only performed research in his or her final year of employment, only
focusing on the final year of service would not reflect an accurate determination of
QREs relating to the employee.
For these reasons, it is our position that even if the VSP payments were deemed to
satisfy the elements required for a deduction under section 174, Taxpayer has not
established a nexus between the payments and “qualified research.” Therefore,
Taxpayer should not be allowed to claim a credit under section 41 for the payments.
In its response to an IDR in which Exam requested Taxpayer to explain why it
considered the VSP payments to be QREs, Taxpayer cited FSA 199931012 as
supporting its position. While noting that Field Service Advice is not substantive
authority that can be cited as precedent, we nonetheless address Taxpayer’s argument
for purposes of distinguishing the FSA for purposes of this case.
FSA 199931012 considered two issues:
(1) Whether separation payments from an employer to its downsized
employees constitute “wages” for purposes of section 3401(a).
(2) If the separation payments constitute “wages” for purposes of section
3401(a), whether the separation payments qualify for the credit for
increasing research activities under section 41.
The answer for both issues addressed in the FSA was yes. Accordingly,
Taxpayer argues that because its fact pattern is very similar to the facts in the
FSA, the VSP payments are includable in QREs under section 41.
With respect to the first issue addressed by FSA 199931012, Taxpayer argues
that the VSP payments are made by an employer derived from the employment
relationship and would thus be treated as wages under section 3401(a) and
would be subject to Federal withholding tax. Therefore, Taxpayer argues that the
payments should be considered wages for purposes of section 41. Taxpayer
further argues that because the wages being paid have a sufficiently strong
nexus between the payment and the employment relationship so as to require
the payments to be characterized as remuneration for services for withholding,
FICA and FUTA tax purposes, the VSP payments should also be characterized
as remuneration for services for purposes of section 41.

POSTF-131217-12

14

But, FSA 199931012 did not address the nexus argument. In fact, the advice states in
several places that it was “based on the assumption that, for each employee who
elected to participate in the program, during the entire length of the employee’s
employment with [the taxpayer] (including the final year of employment), the employee
performed only qualified research.” This assumption obviated the need to analyze the
issue presented in the instant case, whether there is a nexus between the voluntary
separation payments and qualified research as required by Treas. Reg. § 1.41-2(d)(1).
The FSA punctuates this point and limits the scope of its conclusions by indicating that
the extent to which the services constitute section 41(b)(2)(B) qualified services has not
be verified and is therefore simply an assumption: “Accordingly, the extent to which the
services performed by T's employees are qualified services under section 41(b)(2)(B)
should be verified.” Moreover, the FSA makes this statement only after quoting Treas.
Reg. § 1.41-2(d)(1), which provides in relevant part that “[w] ages paid to or incurred for
an employee constitute in-house research expenses only to the extent the wages were
paid or incurred for qualified services performed by the employee. If an employee has
performed both qualified services and nonqualified services, only the amount of wages
allocated to the performance of qualified services constitutes an in-house research
expense.” After quoting this regulation the FSA notes that the services provided by the
employees have not been verified. Accordingly, the issue presented in the instant case,
whether there is a nexus between the VSP payments and qualified research is
distinguishable from and was not addressed in the FSA. Therefore, it is our position
that Taxpayer’s reliance on the FSA is misplaced because the FSA explicitly assumes
as fact those items which are in dispute in the instant case.
Moreover, based on the facts, we have no reason to assume any nexus between the
amount of the VSP payment and the services performed by the employees during the
entire length of the employees’ employment with Taxpayer. In this case, Taxpayer has
not established that the employees who accepted the VSP payments conducted only
qualified research over the entire course of their employment with Taxpayer, including
the final year of employment.
With respect to the second issue, Taxpayer argues that there is no requirement
under the statute that the payments be compensatory in nature. Once it is
determined that the payments are wages, then they must be considered
remuneration for services. If the services provided are qualified services, then the
separation payments qualify for the credit for increasing research activities.
Taxpayer assumes, without providing any support, that the full amount of the VSP
payments were for qualified services performed by the employees over the entire
course of their employment relationship with Taxpayer. Again, looking solely to the
terminated employees’ last year of service does not reflect a true determination of the
amount of wages paid for qualified services. Moreover, as set forth above, it is our
position that whether the VSP payments are for qualified services requires an analysis
of whether the payments would be deductible expenses for purposes of section 174.

POSTF-131217-12

15

That analysis is missing in FSA199931012.
Accordingly, it is our position that the conclusion set forth herein is more on point with
the specific facts developed by Exam in this case and is based upon a more thorough
analysis of both sections 41 and 174 for purposes of determining whether the VSP
payments at issue in this case are qualified research expenditures for purposes of
section 41. For the reasons set forth above, it is our opinion that they are not.
Please call ------------------at -------------------- if you have any further questions.
REID M. HUEY
Associate Area Counsel
(Large Business & International)
By: _____________________________
------------------------Attorney
(Large Business & International)

